[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             OCT 31, 2008
                              No. 08-11575                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 01-06004-CR-WPD

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

GREGORY PARRISH,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 31, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Gregory Parrish appeals pro se his sentence of imprisonment for 100 months
after the district court reduced sua sponte Parrish’s original sentence of

imprisonment for 120 months for his drug and robbery crimes. 18 U.S.C. §

3582(c)(2); United States Sentencing Guidelines § 2D1.1(c) (Nov. 2007). Parrish

argues for the first time on appeal that the district court abused its discretion by

treating the amended guideline range as mandatory. We affirm.

                                 I. BACKGROUND

      Parrish was convicted in 2001 for conspiracy to possess with intent to

distribute at least five grams of crack cocaine, 21 U.S.C. §§ 846, 841(a)(1);

possession with intent to distribute crack cocaine, id. § 841(a)(1); attempted

robbery, 18 U.S.C. § 2112; and possession of a firearm in furtherance of a drug

trafficking offense, id. § 924(c). The district court sentenced Parrish to concurrent

terms of 120 months of imprisonment for his drug and robbery crimes. The court

also sentenced Parrish to a mandatory term of 60 months of imprisonment for his

firearm crime to run consecutive to the 120-month sentences.

      In March 2008, the district court ordered sua sponte the government to

explain why Parrish was not entitled to a reduction of his sentence. See 18 U.S.C.

§ 3582(c)(2). The government conceded that Parrish was entitled to a two-level

reduction of his base offense level that provided a sentencing range between 100

and 125 months of imprisonment. See U.S.S.G. App. C, Amend. 713 (Supp. May



                                            2
1, 2008); id. App. C, Amend. 706 (Nov. 2007). The district court sentenced

Parrish sua sponte at the low end of the guideline range to 100 months of

imprisonment for his drug and robbery crimes to run consecutive to the 60 months

of imprisonment imposed for Parrish’s firearm crime. The court stated that it

considered a sentence at the low end of the guidelines to be “reasonable and

sufficient.”

       After the district court filed its sentencing order, the court received a letter

from Parrish. In the letter, Parrish asked the court to consider the disparity

between the treatment of crack and powder cocaine offenses under the Sentencing

Guidelines; to treat the guidelines as advisory; and to “reflect on the history and

seriousness of [his] character . . . while applying 3553 factors.” The district court

reviewed Parrish’s letter and issued an amended order. The district court imposed

the same sentence and repeated its opinion that a sentence at the low end of the

guidelines range was “reasonable and sufficient.”

       Parrish filed a notice of appeal in which he challenged his sentence on two

grounds. First, Parrish argued that the trial court abused its discretion by

sentencing him within the amended guidelines range. Second, Parrish alleged that

the district court did not consider the disparity between the sentencing ranges for

offenses involving crack and powder cocaine when it determined his sentence.



                                            3
                            III. STANDARD OF REVIEW

      Objections or arguments that are not raised in the district court are reviewed

for plain error. United States v. Evans, 478 F.3d 1332, 1338 (11th Cir.), cert.

denied, 128 S. Ct. 257 (2007). To satisfy that standard, a defendant must establish

an error, that is plain, and that affects substantial rights. Id. We then may exercise

our discretion to recognize the error, but only if it “seriously affect[s] the fairness,

integrity, or public reputation of judicial proceedings.” Id. (alteration in original).

                                  III. DISCUSSION

      A district court may sua sponte reduce a sentence when the guideline

imprisonment range is lowered and the court concludes, after considering the

factors in section 3553(a), that a “reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(2). This

decision requires that the “district court . . . make two distinct determinations.”

United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998). The district court

must substitute the amended guideline range and then decide whether to reduce the

defendant’s sentence. Id.

      The district court did not plainly err in reducing Parrish’s sentence. The

court applied the new guideline range of 100 to 125 months and, after considering

the factors in 3553 and the evidence submitted by Parrish, concluded that a



                                            4
sentence at the low end of the guidelines was “reasonable and sufficient.” This

statement rebuts Parrish’s argument that the district court treated the guideline

range as mandatory. But see U.S.S.G. § 1B1.10(b)(2) (“the court shall not reduce

the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) . . . to a term

that is less than the minimum of the amended guideline range”).

      Parrish’s remaining arguments also fail. Parrish contends that the district

court should have granted his motion for a six-level reduction, but Parrish did not

make that request. To the extent that Parrish attempts to claim in his reply brief

that the court did not consider the disparity in sentencing between crack and

powder cocaine, he abandoned the issue by not raising it in his initial brief. See

United States v. Britt, 437 F.3d 1103, 1104 (11th Cir. 2006).

      Parrish’s amended sentence is AFFIRMED.




                                           5